Citation Nr: 0002947	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  92-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of a 70 percent evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD.  

3.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to 
September 1965 and from August 1967 to August 1969.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1994, February 1996 and March 
1997, it was remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, for additional 
development.  The case is now before the Board for final 
appellate consideration.

The issues of entitlement to an increased evaluation for PTSD 
and a total rating based on individual unemployability, due 
to service-connected disabilities, will be addressed in the 
remand that follows this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record at the time of the August 
1991 rating reduction does not demonstrate that the veteran's 
PTSD underwent improvement, reasonably certain to continue 
under the ordinary conditions of life and work.


CONCLUSION OF LAW

Restoration of a 70 percent evaluation for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.105, 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that his 70 percent 
disability evaluation for PTSD should not have been reduced 
to 50 percent.  Accordingly, a favorable determination has 
been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes. Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1996 and 1999).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 50 percent evaluation for PTSD 
requires that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired, and that by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels be so reduced 
as to result in considerable industrial impairment.  
Diagnostic Code 9411.

A 70 percent evaluation for PTSD requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment.  Id. 

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 50 percent evaluation for PTSD is 
warranted by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any 
rating reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Id.

In rating reduction cases VA must also satisfy the procedural 
due process requirements contained in 38 C.F.R. § 3.105.  38 
C.F.R. § 3.105(e) provides that where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 1991); 38 C.F.R. § 3.105(e).

The veteran was originally granted service connection for 
PTSD by a July 1986 rating decision.  The assigned evaluation 
was 30 percent, effective December 1984.  This rating 
decision also assigned two periods of a temporary 100 percent 
evaluation under 38 C.F.R. § 4.29 for inpatient treatment, 
effective in October 1985 and April 1986.  Thereafter, the 
rating decision assigned a 50 percent evaluation, effective 
June 1986.  A January 1987 rating decision assigned another 
temporary 100 percent evaluation under 38 C.F.R. § 4.29 for 
inpatient treatment, effective in September 1986.  The 50 
percent evaluation resumed, effective November 1986.   

An April 1989 rating decision granted the veteran a 70 
percent evaluation for PTSD, effective in September 1988, on 
the date of receipt of a claim for an increased evaluation.  
The evaluation was based on the report of a November 1988 VA 
examination.  The veteran reported that he had nightmares 
about combat once or twice a week, waking up in a cold sweat, 
frightened and shaking.  He reported flashbacks when he left 
the house, about once or twice a month.  He said that he had 
trouble controlling his anger but was not physically violent.  
He said that he was shaky, had cold sweats, was restless, 
irritable, frightened, depressed at times and had suicidal 
thoughts.  He also reported trouble concentrating and 
insomnia.  He said that loud, unexpected noises made him 
nervous and he tried to get away from them.  He was hyper-
alert to danger.  

On mental examination, the veteran was well-groomed, and 
cleanly and appropriately dressed.  Speech was somewhat 
tangential but understandable.  There were no delusions or 
hallucinations, his hands were steady, and his palms were 
moist.  The relevant diagnosis was PTSD, with marked social 
and industrial impairment.  

The veteran was provided notice of the proposed reduction of 
his PTSD evaluation in correspondence dated April 22, 1991.  
He was given a 60-day period to submit evidence showing that 
the proposed reduction should not be taken.  A rating 
decision dated August 9, 1991, reduced the evaluation for his 
PTSD to 50 percent, effective November 1, 1991.  

The August 1991 reduction of the veteran's evaluation was 
based in part on the report of a VA hospitalization from 
October 29, 1990 to November 1, 1990.  This report reflects 
that the purpose of the veteran's hospitalization was to 
rule-out PTSD.  The veteran presented with complaints of 
nightmares, flashbacks, sleep disturbance, anxiety and 
depression.  The diagnosis was rule-out PTSD.  

The August 1991 reduction was also based in part on the 
report of a February 1991 VA psychiatric examination.  The 
report notes that the veteran had been seen last for 
outpatient treatment for PTSD in November 1990, and had not 
been seen since then as he did not keep his follow-up 
appointments.  The veteran complained of "indelibly 
recurring" thoughts and nightmares about Vietnam, as well as 
people dying on battlefields and women and children being 
killed.  The veteran also reported that he was easily upset, 
and lost his temper easily.  On examination, the veteran was 
fairly clean and neat, was in good rapport with the examiner, 
and had logical and goal-directed speech.  He had only mild 
depression but showed anxiety.  He became particularly very 
anxious and tense, even shaky, when talking about his Vietnam 
experiences and the recurring nightmares.  The Axis I 
diagnosis was PTSD.  The Axis V Global Assessment of 
Functioning (GAF) was that the veteran had some difficulty in 
functioning (GAF score of 68).  The veteran was advised to 
resume his psychiatric treatment and follow-up.  

Based on a thorough review of the evidence in the claims file 
at the time of the reduction, the Board finds that the 
reduction from 70 percent to 50 percent for PTSD was not 
proper.  In so finding, the Board acknowledges that the 
notice requirements provided at 38 U.S.C.A. § 5112(b)(6) and 
38 C.F.R. § 3.105(e) were satisfied and that some of the 
medical evidence on which the evaluation was based, the 
February 1991 VA examination report, is complete and full.  

Nevertheless, the Board finds that the report of the 
veteran's October and November 1990 hospitalization is not 
complete and full.  It sets forth the veteran's own 
complaints, but does not provide any objective findings or an 
opinion as to the functional impairment caused by the PTSD.  

Moreover, the report of the February 1991 VA examination, 
though complete and full, fails to show that the veteran's 
PTSD underwent improvement, reasonably certain to continue 
under the ordinary conditions of life and work.  Although the 
nomenclature used by the November 1988 VA examination report 
and the February 1991 VA examination report are not 
identical, they essentially portray the same symptoms.  At 
each time, the veteran reported recurrent nightmares, 
depression,  either flashbacks or recurrent thoughts, and 
either trouble controlling his anger or becoming easily upset 
and easily losing his temper.  During the 1988 examination 
the veteran's hands were steady; but in the 1991 examination 
he had begun to physically shake when talking about Vietnam 
and his current nightmares.  Finally, the fact that suicidal 
thoughts were noted during the earlier examination but not 
the later examination does not by itself show that the 
veteran's PTSD underwent improvement, reasonably certain to 
continue under the ordinary conditions of life and work.

In light of the above, the Board finds that the medical 
evidence of record at the time of the April 1991 rating 
reduction warrants restoration of a 70 percent evaluation for 
the veteran's PTSD. 


ORDER

Restoration of a 70 percent evaluation for service-connected 
PTSD is granted.  


REMAND

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(1999).  This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for total disability compensation purposes.  

Total disability ratings for compensation may also be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1999).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, extra-schedular consideration is appropriate in 
all cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(b) (1999).

Turning to the veteran's specific claim for a total rating 
based on individual unemployability, due to service-connected 
disabilities, the Board notes that the RO has not yet 
adjudicated the veteran's claim in light of the restoration 
of his 70 percent evaluation for PTSD.  Similarly, the 
veteran's claim for a total rating based on individual 
unemployability, due to service-connected disabilities, is 
inextricably intertwined with his current claim for an 
increased evaluation for PTSD. 

Turning to the veteran's claim for an increased evaluation 
for PTSD, the Board first finds that it has jurisdiction over 
this issue.  An August 1994 rating decision granted the 
veteran a temporary 100 percent evaluation for PTSD in 
consideration of inpatient hospital treatment, and otherwise 
denied him an evaluation in excess of 50 percent for PTSD.  
Correspondence from the RO dated in August 1994 informed him 
only of the award of the temporary 100 percent evaluation.  

A June 1995 rating decision again denied the veteran an 
increased evaluation for PTSD.  In June 1995 correspondence 
from the RO, the veteran was provided notice of this 
decision, his appellate rights, and a Supplemental Statement 
of the Case.  

A VA Form 646 pertaining to this claim was received in 
September 1995, within the one year appeal period triggered 
by the June 1995 rating decision.  Accordingly, the Board 
finds that a timely substantive appeal was received as to the 
issue of entitlement to an increased evaluation for PTSD.  38 
U.S.C.A. § 7105 (d)(3) (West 1991); 38 C.F.R. §§ 20.202, 
20.302 (1999).  Therefore, the Board does have jurisdiction 
of this issue.  38 C.F.R. § 20.200 (1999).

However, the veteran's claims file appears to be missing 
documents and medical records, and therefore the Board cannot 
yet adjudicate his claims for a total rating based on 
individual unemployability, due to service-connected 
disabilities, or for an increased evaluation for PTSD.  

First, records in the veteran's claims file dated in November 
1991 are immediately followed by medical records dated in 
1994 and an April 1994 Board remand.  No documents or records 
from 1993 are in the claims file.  In addition, it appears 
that it was necessary to re-build the veteran's claims file.  
A photocopy of documentation of a November 1991 telephone 
call from the veteran to his service organization, canceling 
a VA hearing, is date-stamped received from his service 
organization in March 1997.  In November 1997, medical 
records were associated with the veteran's claims file that 
had been misfiled with the records of another veteran.  

Evidently, the attempt to rebuild the veteran's claims file 
was incomplete.  For example, a VA Form 646 received in 
December 1995 refers to VA examination reports dated in 
October 1991 and February 1994 as well as the report of a VA 
hospitalization from February to April 1994.  Such reports 
are not in the claims file.  Remands dated in April 1994 and 
March 1997 refer to an October 1991 VA examination report.  
Such report is not in the claims file.  The June 1995 
Supplemental Statement of the Case refers to a November 1993 
claim for an increased evaluation for PTSD and an April 1992 
Statement of the Case.  Neither is in the veteran's claims 
file.  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:


1.  Further attempts to complete the re-
building of the veteran's claims file 
should be taken, with special attention 
given to the missing records and 
documents identified in this remand.  
Unsuccessful attempts to obtain such 
records and documents should be 
acknowledged and explained in the claims 
file.  

2.  Then, any additional development 
pertaining to either claim should be 
undertaken.  

3.  Then, in light of the additional 
evidence obtained and/or associated with 
the veteran's claims file, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for PTSD.  
Thereafter, in light of the Board's 
present decision restoring the veteran's 
PTSD evaluation to 70 percent, as well as 
the RO's decision as to an increased 
evaluation for PTSD, the RO should 
readjudicate his claim for a total rating 
based on individual unemployability, due 
to service-connected disabilities.  

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

